Cade 2:20-cv-00384-PA-RAO Document 23 Filed 07/02/20 Page1iof1 Page ID #:92

So ma ANA Bo an F&F} WD YO

NO NO KN KO KO KO KO RO RO eee
oo YN DBO Un fF WY NYO KF COD UO BH nANn Dn ff. WO HO —& &

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

MIRIAM MALDONADO,
Plaintiff,
V.
SQUARE KING FOODS, INC., et al.,

Defendants.

 

 

CV 20-384 PA (RAOx)
JUDGMENT

Pursuant to the Court’s July 2, 2020 Order dismissing this action for lack of

prosecution and failure to comply with the Court’s orders,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is

dismissed without prejudice.

IT IS SO ORDERED.

DATED: July 02, 2020

a aDbtz

percy Anderson
UNITED STATES DISTRICT JUDGE

 

 
